Citation Nr: 1752069	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-45 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity, to include as due to herbicide exposure. 

2.  Entitlement to service connection for varicose veins of the left lower extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for psoriasis of the elbows, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York. 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript has been associated with the claims file.

This appeal was previously before the Board in April 2017.  The appeal was remanded to obtain VA examinations and opinions.  As discussed below, the requested development was not complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in April 2017 when it was remanded by the Board in order to obtain VA examinations and opinions.  In response to the April 2017 Board remand the Veteran was provided with May 2017 VA examinations and opinions. 

The Veteran received a May 2017 VA examination in connection with his claim for service connection for bilateral lower extremity varicose veins.  The examiner noted diagnoses of chronic venous insufficiency and varicose veins.  The examiner concluded the evidence based medical literature did not support the Veteran's contention that his varicose veins and chronic venous insufficiency was etiologically related to his herbicide exposure.  The examiner stated the most likely cause of the Veteran's varicose veins was his age and the most likely cause of his chronic venous insufficiency was his age, dyslipidemia, and chronic 2 pack per day smoking.

Additionally, the Veteran was provided with a May 2017 VA examination in connection with his claim for service connection for psoriasis of the elbows.  The examiner noted a diagnosis of psoriasis in September 2009.  The Veteran reported his psoriasis began in 1987.  The examiner concluded the Veteran's psoriasis was less likely than not related to his herbicide exposure because the medical literature did not support the Veteran's contention that his elbow psoriasis was caused by herbicide exposure.  The examiner then provided a list of risk factors for psoriasis but did not indicate which risk factors applied to the Veteran.

The Board finds the May 2017 VA opinions are inadequate.  The examiner indicated that the evidence-based medical literature did not support a vein disability or psoriasis being etiologically related to herbicide exposure but did not indicate that the medical literature indicated there was no etiological link between a vein disability or psoriasis and herbicide exposure.  The examiner seemingly equated a lack of positive medical literature to the presence of negative medical literature.  Moreover, while the examiner noted the Veteran presented with some risk factors associated with vein disabilities and lists some risk factors associated with psoriasis, she did not state why this precluded the possibility of the Veteran's vein disability or psoriasis being etiologically related to his herbicide exposure or otherwise related to his active service.  As such, an addendum opinion must be obtained on remand.  

Moreover, the Veteran was provided with a September 2017 supplemental statement of the case which was returned as undeliverable.  On remand steps should be taken to confirm and correct, if necessary, the Veteran's address.  

The Veteran appears to continue to receive VA treatment.  As such, any outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Take the steps necessary to clarify the Veteran's address and update the record accordingly. 

3.  After completion of the foregoing, contact the VA examiner who examined the Veteran in May 2017 in connection with his claim for service connection for a bilateral lower extremity varicose vein disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's varicose veins of the bilateral lower extremities are etiologically related to his active service, including herbicide exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the varicose veins are not on the presumptive list of diseases associated with herbicide exposure. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of step one, contact the VA examiner who examined the Veteran in May 2017 in connection with his claim for service connection for a psoriasis of the elbows disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psoriasis of the elbows is etiologically related to his active service, including herbicide exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the psoriasis is not on the presumptive list of diseases associated with herbicide exposure. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.
. 
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




